Title: To James Madison from George W. Erving, 11 August 1808
From: Erving, George W.
To: Madison, James



Dear Sir
Madrid August 11. 1808

My last unofficial letter to you was of May 17th.; I have nothing at present of a private nature connected with the matter of the accompanying dispatch, which is of sufficient importance to be communicated to you: indeed whatever information of any consequence that contains, I presume will reach you before this.
The past transactions, & the actual state of affairs here, certainly merit the colouring, flattering to the Spanish, which I have given them; nevertheless I see no reason to imagine that the Emperor will abandon the enterprize, even if circumstances shoud induce him to suspend it, & remain for a time on the defensive; for independant of other considerations; the immense advantages which England must derive from this country’s being left in a state of quiet & independance, will be a sufficient motive with him for persisting in his operations.
The very extraordinary military preparations making by Austria encourage an expectation here, that in conjunction with Russia she is on the point of declaring against France: But these preparations commenced when France had a prospect of adding this country to the number of her conquests, & they were Evidently defensive with a view to that result; if then they have been continued lately with encreased activity, it is probable that the apprehensions which gave rise to them have been lately augmented; now the affairs of Spain have been calculated to diminish them, therefore they can only have been augmented by a beleif that Russia is in accord with the Emperor of France in his designs upon Austria; and on the other hand no circumstance appears to authorize the supposition that the Emperor of Russia has views hostile to France: it is beleived that he is on the point of making a peace with Sweden; that is an event simply considered which woud have as much weight on one side of the argument as on the other; but it is said a peace advantageous to himself; & moreover that the English government has therefore withdrawn its forces from the north to Employ them in favor of this country; to these may be added the consideration that having a strong fleet at Lisbon with a considerable body of troops on board, if he were hostilely disposed towards france he woud not lose such an advantageous occasion as he has there of striking the first, & which woud be a very severe blow; by this also he woud put his fleet at liberty, which is now blockaded by the English, & be able to get it into the Baltick before the winter season.
I take the liberty of requesting that you woud have the goodness to obtain for me the presidents permission to go to the United States, which I have asked for in the accompanying dispatch; I wish if possible to leave this in the month of Novr.; my private affairs Require some attention & I am also desirous of visiting the seat of government.
I doubt not but that my request will be granted essentially; at the same time however I can suppose that the President may prefer instead of giving me leave of absence, to make another appointment here.  Lest that shoud be his pleasure it may be proper for me to add, that I do not Wish the consideration with which the President & yourself have had the goodness to honor me, shoud interfere in the least degree with such an arrangement: whatever you shall judge proper to do I shall of course be entirely satisfied with; not only from motives of personal deference, but also from a respect to those publick considerations, paramount to all others, which actuate the conduct of government, and which I trust will on all occasions have their due influence on myself.  Dear Sir with sentiments of Entire Respect & regard Your very obliged & obt. St.

George W Erving

